Exhibit 10.9
 
CELLYNX, INC.
5047 Robert J Mathews Parkway, Suite 400
El Dorado Hills, California 95762


July 15, 2008
 
Via Electronic Mail


Norman W. Collins
2910 Selwyn Ave.  #232
Charlotte, NC 28209




Re:
Board of Directors – Offer Letter



Dear  Norman:


Cellynx, Inc., a California corporation (the “Company”), is pleased to offer you
a director position on its Board of Directors (the “Board”).  The Board’s
purpose is to oversee or direct the property, affairs and business of the
Company.


Should you chose to accept this position as a member of the Board, this letter
shall constitute an agreement between you and the Company (the “Agreement”) and
contains all the terms and conditions relating to the services you are to
provide.


1.           Term.  This Agreement shall be for the ensuing year, commencing on
July 15, 2008 (the “Effective Date”). Your term as director shall continue until
your successor is duly elected and qualified.  The position shall be up for
re-election each year at the annual shareholder’s meeting and upon re-election,
the terms and provisions of this agreement shall remain in full force and effect
unless otherwise revised on such terms as mutually agreed to by you and the
Company.


2.           Services.  You shall render services in the area of overseeing or
directing the Company’s property, affairs and business (hereinafter your
“Duties”). Every year, the Board shall hold such number meetings at such times
and locations as determined by the Chairman of the Board, and participate in the
meetings via teleconference, video conference or in person.  Upon the reasonable
request of the Chairman, you agree to attend one or more board meetings in
person (each, an “Attended Meeting”).  You shall consult with the other members
of the Board as necessary via telephone, electronic mail or other forms of
correspondence.  In addition, you agree to be appointed to certain special
committees of the Board, initially consisting of the Audit and
Compensation]Committees, and participate as necessary, in person or via
teleconference or video conference in the meetings of those special committees.



--------------------------------------------------------------------------------



3.           Services for Others.  You will be free to represent or perform
services for other persons during the term of this Agreement.  However, you
agree that you do not presently perform and do not intend to perform, during the
term of this Agreement, similar Duties, consulting or other services for
companies whose businesses are or would be, in any way, competitive with the
Company (except for companies previously disclosed by you to the Company in
writing).  Should you propose to perform similar Duties, consulting or other
services for any such company, you agree to notify the Company in writing in
advance (specifying the name of the organization for whom you propose to perform
such services) and to provide information to the Company sufficient to allow it
to determine if the performance of such services would conflict with areas of
interest to the Company.


4.           Compensation.  In consideration for your service as a member of the
Board, the Company agrees to grant you an stock option to purchase 610,000
shares of our common stock at an exercise price of $0.09 per share that vest
over a four year period so long as you are providing services as a director and
working closely with the Chairman of the Board on specific assignments..
 
5.           D&O Insurance Policy. The Company agrees to obtain, within a
reasonable time, Directors and Officers Liability Insurance from an
internationally recognized underwriter with terms of coverage appropriate for a
company of our size and nature, which shall be maintained throughout the term of
this Agreement.


6.           No Assignment.  Because of the personal nature of the services to
be rendered by you, this Agreement may not be assigned by you without the prior
written consent of the Company.


7.           Confidential Information; Non-Disclosure.  In consideration of your
access to the premises of the Company and/or you access to certain Confidential
Information of the Company, in connection with your business relationship with
the Company, you hereby represent and agree as follows:


a.           Definition.  For purposes of this Agreement the term “Confidential
Information” means:


i.           Any information which the Company possesses that has been created,
discovered or developed by or for the Company, and which has or could have
commercial value or utility in the business in which the Company is engaged; or


ii.           Any information which is related to the business of the Company
and is generally not known by non-Company personnel.


iii.           By way of illustration, but not limitation, Confidential
Information includes trade secrets and any information concerning products,
processes, formulas, designs, inventions (whether or not patentable or
registrable under copyright or similar laws, and whether or not reduced to
practice), discoveries, concepts, ideas, improvements, techniques, methods,
research, development and test results, specifications, data, know-how,
software, formats, marketing plans, and analyses, business plans and analyses,
strategies, forecasts, customer and supplier identities, characteristics and
agreements.


b.           Exclusions.  Notwithstanding the foregoing, the term Confidential
Information shall not include:


i.           Any information which becomes generally available to the public
other than as a result of a breach of the confidentiality portions of this
agreement, or any other agreement requiring confidentiality between the Company
and you;


2

--------------------------------------------------------------------------------


 
ii.           Information received from a third party in rightful possession of
such information who is not restricted from disclosing such information; and


iii.           Information known by you prior to receipt of such information
from the Company, which prior knowledge can be documented.


c.           Documents. You agree that, without the express written consent of
the Company, you will not remove from the Company’s premises, any notes,
formulas, programs, data, records, machines or any other documents or items
which in any manner contain or constitute Confidential Information, nor will you
make reproductions or copies of same.  In the event you receive any such
documents or items by personal delivery from any duly designated or authorized
personnel of the Company, you shall be deemed to have received the express
written consent of the Company.  In the event that you receive any such
documents or items, other than through personal delivery as described in the
preceding sentence, you agree to inform the Company promptly of your possession
of such documents or items.  You shall promptly return any such documents or
items, along with any reproductions or copies to the Company upon the Company’s
demand or upon termination of this agreement.


d.           No Disclosure.  You agree that you will hold in trust and
confidence all Confidential Information and will not disclose to others,
directly or indirectly, any Confidential Information or anything relating to
such information without the prior written consent of the Company, except as
maybe necessary in the course of his business relationship with the
Company.  You further agree that you will not use any Confidential Information
without the prior written consent of the Company, except as may be necessary in
the course of your business relationship with the Company, and that the
provisions of this paragraph (d) shall survive termination of this agreement.


8.           Certain Representations.  You represent and agree that you are
accepting the Shares for your own account and not with a view to or for sale in
connection with any distribution thereof.  You understand that the Shares will
be subjected to the restrictions in the Company’s Articles of Incorporation and
Bylaws and will not be freely transferable.  You further represent that you are
an “accredited” investor as this term is defined in the Securities Act, and that
by reason of your business or financial experience, you have the capacity to
protect your own interest in connection with receiving the Shares as
compensation.  You further represent that you were not solicited by publication
of any advertisement in connection with the receipt of the Shares and that you
have consulted tax counsel as needed regarding the Shares.
 
9.           Independent Contractor.  In performing your services on the Board,
you will be an independent contractor and not an employee of the Company. Except
as set forth in this Agreement, you will not be entitled to any additional
compensation or participate in any benefit plans of the Company in connection
with your services on the Board.  You may not bind the Company or act as a
principal or agent thereof.
 
10.           Entire Agreement; Amendment; Waiver.  This Agreement expresses the
entire understanding with respect to the subject matter hereof and supersedes
and terminates any prior oral or written agreements with respect to the subject
matter hereof. Any term of this Agreement may be amended and observance of any
term of this Agreement may be waived only with the written consent of the
parties hereto.  Waiver of any term or condition of this Agreement by any party
shall not be construed as a waiver of any subsequent breach or failure of the
same term or condition or waiver of any other term or condition of this
Agreement.  The failure of any party at any time to require performance by any
other party of any provision of this Agreement shall not affect the right of any
such party to require future performance of such provision or any other
provision of this Agreement.
 
3

--------------------------------------------------------------------------------


 
11.           Reverse Merger.  The Company will be completing a reverse merger
with Norpac Technologies, Inc., a Nevada corporation whose shares of common
stock are publicly traded on the OTC Bulletin Board (“Public
Company”).  Following the reverse merger the Company will be a wholly-owned
subsidiary of Public Company.  Upon the closing of the reverse merger you would
agree to become a director of Public Company.


The Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.
 

 
Sincerely,


CELLYNX, INC. 
      By:      /s/ Daniel R. Ash                                        
Daniel R. Ash
Chief Executive Officer 

 

AGREED AND ACCEPTED:


      /s/ Norman W. Collins             
Norman W. Collins

 
 
4